Citation Nr: 0604353	
Decision Date: 02/15/06    Archive Date: 02/28/06	

DOCKET NO.  05-10 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs











INTRODUCTION

The veteran had active service from November 1978 to 
September 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Paul, Minnesota.  In that decision, the RO denied the issue 
of entitlement to service connection for hepatitis C.  


FINDING OF FACT

The veteran's hepatitis C may not be attributed to his active 
service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §§1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§5100, 5102, 5103, 5103 A, 5106, 5107, 5126 (West 
2002).  Regulations implementing the VCAA have been enacted.  
See 38 C.F.R. §§3.102, 3.156 (a), 3.159, 3.326 (a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  In a March 2004 letter, the August 
2004 rating action, the February 2005 statement of the case, 
and the supplemental statements of the case issued in May 
2005, August 2005, and September 2005, the RO informed the 
veteran of the requirements needed to establish service 
connection.  In addition, by virtue of the appealed rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran was provided with 
specific information as to why his particular claim was being 
denied and of the evidence that was lacking.  

Further, the March 2004 letter notified the veteran of what 
evidence and information he was responsible for submitting 
and what evidence was considered VA's responsibility.  The 
letter also explained that VA would make reasonable efforts 
to help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  In sum, the veteran has been advised of the 
information necessary to substantiate his claim and of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  In addition, the March 2004 
letter informed the veteran of his opportunity to submit any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Thus, each of the four content requirements of the VCAA 
notice has been met.  

Further, as the March 2004 letter was sent to the veteran 
prior to the initial denial of his service connection claim 
in August 2004, the timing requirement of the VCAA 
notification has been met in the present case.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The claimant has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 13 
(2005).  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. §5103 
A (d); 38 C.F.R. §3.159.  All available evidence that is 
pertinent to the claim decided herein has been obtained, and 
there is sufficient medical evidence on file on which to make 
a decision on the current appellate issue.  There was no 
indication that additional relevant available evidence 
exists.  In fact, the veteran was scheduled for a pertinent 
VA examination in July 2004 but failed to report.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. §3.103 (2005).

Analysis

The veteran essentially asserts that, during his active 
service, he incurred several risk factors for hepatitis C.  
These risk factors included exposure to various bodily fluids 
and blood, being stationed in a swampy area for 45 days, and 
receiving a tattoo.  

The veteran's service medical records are entirely negative 
with respect to complaints of clinical findings of liver 
pathology.  In addition, his service personnel records 
disclose that, for a period of time during active service, 
the veteran was assigned to wing/base security presumably as 
an air policeman.  

Post service medical records disclose that the veteran was 
first diagnosed with hepatitis C in November 2001.  
Additional records reflect subsequent pertinent treatment and 
evaluation through April 2005.  

The veteran's essential contentions have been considered.  
However, the inescapable fact remains that there is 
absolutely no clinical indicia of hepatic liver pathology 
either during service or for many years thereafter.  Further, 
no medical opinion has been submitted which relates the 
veteran's current hepatitis C with his period of active 
service.  Post-service medical records mention the veteran's 
alcohol history but do not attempt to relay his diagnosed 
hepatitis C with his service.  

The veteran is a layperson who has expressed an opinion 
relating his current hepatitis C to his active service.  As a 
layperson, he is not competent to address causation or 
etiology of his current liver pathology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Simply put, in view of the evidentiary record and with the 
application of all pertinent governing criteria, the Board 
finds that there exists no basis upon which to predicate a 
grant of entitlement to service connection for hepatitis C.  
The claim is, therefore, denied.  


ORDER

Service connection for hepatitis C is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


